Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

     Claims 1 - 8, 10 - 16, 18, 19 are pending.  Claims 9 and 17 are canceled.
     Claims 1, 12 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein streaming a media content stream, wherein detecting an error associated with the network and influencing streaming of the media content stream, and wherein sending a notification to a user device, a service provider device, and/or a content provider device, such that the notification comprises information associated with the designated network error and additionally information associated with the media content stream, and wherein determining whether the error is influencing the streaming of the media content stream, and based on the determination that the error is influencing streaming of the media content stream, identifying one or more additional user devices that are available to stream the media content stream, and displaying for selection at the media player a listing of the set of identified user devices available to stream the media content stream, in addition to the other limitations in the specific manner as recited in claims 1 - 8, 10 - 16, 18, 19.  
  
Claims 2 - 8, 10, 11 are allowed due to allowed base claim 1.  
Claims 13 - 16, 18, 19 are allowed due to allowed base claim 12.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                            7-29-2021Primary Examiner, Art Unit 2443